364 So. 2d 449 (1978)
Andy MARTIN, Appellant,
v.
The BOARD OF COUNTY COMMISSIONERS OF LEE COUNTY, Florida, and Frank Wanica, Sheriff of Lee County, Florida, Appellees.
No. 52522.
Supreme Court of Florida.
October 5, 1978.
Rehearing Denied December 8, 1978.
Steven Carta of Smith & Carta, Fort Myers, for appellant
Julian Clarkson of Holland & Knight, Fort Myers, and James G. Yaeger, County Atty. and Kenneth A. Jones, Asst. County Atty., Fort Myers, for appellees.
*450 PER CURIAM.
We have jurisdiction in this case regarding the constitutionality of a county ordinance prohibiting "topless" dancing because the First Amendment to the Constitution of the United States was construed. Article V, Section 3(b)(1), Florida Constitution.
Because we interpret the opinion of the district court to apply only to the scant facts of this record, we adopt that court's opinion, which is reported at 348 So. 2d 916 (Fla.2d DCA 1977).
Accordingly, the decision of the Second District Court of Appeal is affirmed.
It is so ordered.
ENGLAND, C.J., and BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.
ADKINS, J., dissents.